IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,638-01


EX PARTE JOSEPH H. JEFFREY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007-418,170 IN THE 364TH DISTRICT COURT

FROM LUBBOCK COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication
assault and sentenced to life imprisonment. The Seventh Court of Appeals dismissed his appeal.
Jeffrey v. State, No. 07-08-00267-CR (Tex. App.-Amarillo, August 8, 2008, no pet.).   
	Applicant contends that counsel rendered ineffective assistance because he did not timely file
a notice of appeal. The trial court entered findings of fact and conclusions of law and recommended
that we grant Applicant an out-of-time appeal.
	This Court does not have jurisdiction under Article 11.07 of the Code of Criminal Procedure
unless a felony conviction is final. Tex. Code Crim. Proc. art. 11.07, § 3(b); Ex parte Johnson, 12
S.W.3d 472 (Tex. Crim. App. 2000). If a conviction is appealed, it is not final until it is affirmed by
a court of appeals and that court issues a mandate of affirmance. Jones v. State, 711 S.W.2d 634 
(Tex. Crim. App. 1986).
	This application was filed in the trial court on August 20, 2008. Because the Seventh Court
of Appeals had not, as of August 20, issued a mandate in Applicant's appeal, we dismiss this
application.

Filed: October 1, 2008
Do not publish